Exhibit 10.2(l)

ECHELON CORPORATION

Performance Share Agreement

for Non-U.S. Employees

TERMS AND CONDITIONS OF PERFORMANCE SHARES

By executing the Grant Acceptance process and using the services on this Smith
Barney Benefit Access® website, you, the Employee and Echelon Corporation (the
“Company”) agree that this Award is granted under and governed by the terms and
conditions of the Company’s 1997 Plan (the “Plan”) and the Terms and Conditions
of Performance Shares (the “Agreement”), which may be amended or modified from
time to time. Employee has reviewed the Plan and this Agreement in its entirety,
has had an opportunity to obtain the advice of counsel prior to accepting this
Award and fully understands provisions of the Plan and this Agreement. Employee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement. Employee further agrees to promptly notify the Company upon any
change in the Employee’s residence address. [PLEASE BE SURE TO READ ALL OF THE
TERMS AND CONDITIONS (IF ANY) AND APPENDICES, (IF ANY) FOR YOUR COUNTRY, THAT
CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.]

 

 

The Company hereby grants you, the Employee, an award (the “Award”) of
Performance Shares under the Plan. The Award is subject to the provisions of the
Plan and the Agreement, including Appendices, if any, for the Employee’s
country.

1. Grant. The Company hereby grants Performance Shares to the Employee under the
Plan subject to all of the terms and conditions in the Plan and this Agreement,
including Appendices, if any, for the Employee’s country. If the Performance
Shares are paid out in Shares to the Employee upon vesting, par value for the
Common Stock underlying the Performance Shares will be deemed to have been paid
by the Employee’s services over the vesting period rendered by the Employee to
the Company or its Subsidiary.

2. Company’s Obligation to Pay. Each Performance Share represents an unfunded
promise by the Company to issue one share of the Company’s Common Stock, subject
to certain restrictions and on the terms and conditions contained in this
Agreement. Unless and until the Performance Shares have vested in the manner set
forth in paragraphs 3 or 4, the Employee will have no right to the payment of
Shares. Prior to actual payment of any vested Performance Shares, such
Performance Shares will represent an unsecured obligation.

3. Vesting Schedule/Period of Restriction.

(a) Except as otherwise provided in paragraph 4 of this Agreement, the
Performance Shares awarded by this Agreement shall vest in accordance with the
vesting schedule set forth in the Summary of Grant, subject to the Employee’s
continuing to be a Service Provider on each relevant vesting date.
Notwithstanding anything in this paragraph 3 to the contrary, and except as
otherwise provided by the Administrator or as required by local law, vesting of
the Performance Shares shall be suspended during any unpaid leave of absence
other than military leave and will resume on the date the Employee returns to
work on a regular schedule as determined by the Company; provided, however, that
no vesting credit will be awarded for the time vesting has been suspended during
such leave of absence, if permissible under local law. Further, and
notwithstanding the foregoing, upon Employee’s “Involuntary Termination” (as
defined below) within twelve (12) months following a “Change of Control Merger”
(as defined in the Plan), 100% of the outstanding and unvested Performance
Shares awarded by this Agreement will vest in full and, to the extent
applicable, all performance goals or other vesting criteria to which such
Performance Shares are subject will be deemed achieved at one hundred percent
(100%) of target levels and all other terms and conditions met.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Involuntary Termination” shall mean,
without Employee’s express written consent: (i) a significant reduction of the
Employee’s duties, authority or responsibilities, relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to the
Change of Control Merger; (ii) a material reduction in the total cash
compensation of the Employee as in effect immediately prior to the Change of
Control Merger; (iii) the relocation of the Employee to a facility or a location
more than thirty (30) miles from the Employee’s then present location, without
the Employee’s express written consent; or (iv) any purported termination of the
Employee which is not effected for “Disability” or for “Cause” (each as defined
in the Plan), or any purported termination for which the grounds relied upon are
not valid.

4. Administrator Discretion.

(a) The Administrator, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the Performance Shares at any
time, subject to the terms of the Plan, and if permissible under local law. If
so accelerated, such Performance Shares will be considered as having vested as
of the date specified by the Administrator.

(b) If (x) the Employee is subject to U.S. income tax at any point between the
date of grant of the Performance Shares and when the Performance Shares are paid
out or forfeited (a “U.S. Taxpayer”), and (y) the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Award, the payment of such accelerated Performance Shares
nevertheless shall be made at the same time or times as if such Performance
Shares had vested in accordance with the vesting schedule set forth in paragraph
3, including any necessary delay in payment pursuant to the application of
paragraph 5(c) (whether or not the Employee remains employed by the Company or a
Parent or Subsidiary of the Company as of such date(s)). Notwithstanding the
foregoing, any delay in payment pursuant to this paragraph 4 will cease upon the
Employee’s death and such payment will be made as soon as practicable after the
date of Employee’s death.

5. Payment after Vesting.

(a) One Share shall be issued for each Performance Share that vests. No
fractional Shares shall be issued under this Agreement.

(b) Subject to paragraph 8, any Performance Shares that vest in accordance with
paragraphs 3 will be paid to the Employee (or in the event of the Employee’s
death, to his or her estate) in Shares as soon as practicable following the date
of vesting, subject to paragraph 8 but, except as provided in this Agreement, in
no event later than two and one-half (2 1/2) months following the applicable
Vesting Date, subject to the terms and provisions of the Plan and this
Agreement.

(c) Notwithstanding anything in the Plan or this Agreement to the contrary, and
subject to paragraph 8, if (x) the Employee is a U.S. Taxpayer, and (y) the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares is accelerated in connection with the Employee’s termination
as a Service Provider, such accelerated Performance Shares will not be paid out
until Employee has a “separation from service” within the meaning of
Section 409A, as determined by the Company. Further, if (x) Employee is a U.S.
Taxpayer, and (y) at the time of Employee’s “separation from service” within the
meaning of Section 409A (as determined by the Company), other than due to death,
Employee is a “specified employee” within the meaning of Section 409A, then the
payment of such accelerated Performance Shares will not be made until the date
six (6) months and one (1) day following the date of the Employee’s termination
as a Service Provider (or such later date as is necessary to avoid the
imposition of additional taxation under Section 409A). Notwithstanding the



--------------------------------------------------------------------------------

foregoing, any delay in payment pursuant to this paragraph 5 will cease upon the
Employee’s death and such payment will be made as soon as practicable after the
date of Employee’s death, subject to paragraph 8. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

(d) If (x) the Employee is a U.S. Taxpayer, and (y) the vesting of all or a
portion of the Performance Shares awarded under this Agreement accelerate
pursuant to (i) Section 11(c)(i) of the Plan in the event of a “Merger” (as
defined in the Plan) that is not a “change in control” within the meaning of
Section 409A or (ii) any other plan or agreement that provides for acceleration
in the event of a change in control that is not a “change in control” within the
meaning of Section 409A, the timing of payment rules that apply to discretionary
accelerations under paragraph 4 also shall apply. If the vesting of all or a
portion of the Performance Shares awarded under this Agreement accelerate
pursuant to (i) Section 11(c)(i) of the Plan in the event of a “Merger” (as
defined in the Plan) that is a “change in control” within the meaning of
Section 409A or (ii) any other plan or agreement that provides for acceleration
in the event of a change in control that is a “change in control” within the
meaning of Section 409A, then the timing of payment rules that apply under
paragraph 5(b) also shall apply.

(e) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Performance Shares provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3,
4 or 14 at the time of the Employee’s termination as a Service Provider for any
or no reason will be forfeited and automatically transferred to and reacquired
by the Company at no cost to the Company. The Employee shall not be entitled to
a refund of the price paid for the Performance Shares forfeited to the Company
pursuant to this paragraph 6.

7. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

8. Withholding of Taxes. Regardless of any action the Company or its Subsidiary
takes with respect to any or all income tax, social insurance, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the Employee acknowledges
and agrees that the ultimate liability for all Tax-Related Items legally due by
the Employee is and remains the Employee’s responsibility and that the Company
and/or the Subsidiary (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Shares, including the grant or vesting of the Performance Shares,
the subsequent sale of Shares acquired under the Plan and the receipt of
dividend equivalents, if any; and (b) do not commit to structure the terms of
the Award or any aspect of the Award to reduce or eliminate the Employee’s
liability for Tax-Related Items.

No Shares will be issued to the Employee (or his or her estate) for Performance
Shares unless and until satisfactory arrangements (as determined by the
Administrator) have been made by the Employee with respect to the payment of any
Tax-Related Items obligations of the Company and/or the Subsidiary with respect
to the issuance of such Shares.

In this regard, the Employee authorizes the Company and/or its Subsidiary to
withhold Shares from the Performance Shares, provided that the Company withholds
only that number of Shares with a Fair Market Value equal to the minimum
required withholding amount for Tax-Related Items, determined on the date that
the



--------------------------------------------------------------------------------

amount for Tax-Related Items to be withheld is to be determined. If the Company
or the Employer satisfies the obligation for Tax-Related Items by withholding a
number of whole Shares as described herein, the Employee is deemed to have been
issued the full number of Shares subject to the Award of Performance Shares,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of the vesting of the
Performance Shares. No fractional Shares will be withheld or issued pursuant to
the grant of Performance Shares and the issuance of Shares thereunder; any
additional withholding necessary for this reason will be done by the Company or
the Subsidiary through the Employee’s paycheck or other cash compensation paid
to the Employee by the Company and/or the Subsidiary. The Company or the
Subsidiary, in its discretion, may, and with respect to its executive officers
(as determined by the Company) will withhold an amount equal to two (2) times
the Fair Market Value of a Share from the last paycheck or other cash
compensation due to the Employee prior to the vesting of the Performance Shares.
In the event that the cash amounts withheld by the Company or the Subsidiary
exceed the Tax-Related Items that are due after the automatic withholding of
whole Shares, the Company or the Subsidiary will reimburse the Employee for the
excess amounts.

In addition, the Employee authorizes the Company and/or the Subsidiary, in their
sole discretion, in lieu of or in addition to the foregoing and in each case to
the extent permissible under local law, to (i) sell or to arrange for the sale
of Shares received as a result of vesting of the Performance Shares (on the
Employee’s behalf and at the Employee’s discretion pursuant to the Employee’s
authorization in this Agreement), with the proceeds going toward satisfaction of
the Tax-Related Items, (ii) require the Employee to pay the Tax Related Items in
cash or with a cashier’s check or certified check, and/or (iii) withhold all
applicable Tax-Related Items legally payable by the Employee from the Employee’s
wages or other cash compensation payable to the Employee by the Company or its
Subsidiary.

The Employee shall pay to the Company and or the Subsidiary any amount of
Tax-Related Items that the Company may be required to withhold as a result of
the Employee’s participation in the Plan that cannot be satisfied by one or more
of the means previously described in this paragraph 8.

The Company shall not be required to deliver any of the Shares if the Employee
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this paragraph 8.

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company with respect to any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary, as the case may be, will have, and the
Employee’s participation in the Plan shall not interfere with, the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause. The transactions contemplated hereunder, the Employee’s participation in
the Plan and the vesting schedule set forth in the Summary of Grant do not
constitute an express or implied promise of continued employment for any period
of time. In the event that the Employee is not an employee of the Company, the
grant will not be interpreted to form an employment contract with the Employee’s
employer or any Subsidiary or affiliate of the Company.



--------------------------------------------------------------------------------

11. Nature of Grant. In accepting the Performance Shares, the Employee
acknowledges that:

(a) the grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares even if Performance Shares
have been granted repeatedly in the past;

(b) all decisions with respect to future Awards of Performance Shares, if any,
will be at the sole discretion of the Company;

(c) the Employee’s participation in the Plan is voluntary;

(d) Performance Shares are extraordinary items that do not constitute regular
compensation for services rendered to the Company or its Subsidiary, and that is
outside the scope of the Employee’s employment contract, if any;

(e) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
redundancy or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or its Subsidiary;

(f) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(g) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or any diminution in value of
the Performance Shares or Shares received when the Performance Shares vest
resulting from termination of employment by the Company or its Subsidiary (for
any reason whatsoever and whether or not in breach of local labor laws), and the
Employee irrevocably releases the Company and/or its Subsidiary from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Employee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

(h) in the event of involuntary termination of the Employee’s employment
(whether or not in breach of local labor laws), the Employee’s right to receive
Performance Shares and vest under the Plan, if any, will terminate effective as
of the date that the Employee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Employee is no longer actively employed for purposes of the Award;

(i) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares; and

(j) the Employee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding the Employee’s participation in the Plan
before taking any action related to the Plan.

12. Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Agreement by and among, as applicable, the
Employee’s employer, the Company and its Subsidiaries and affiliates for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.

The Employee understands that the Company and the Subsidiary may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or its Subsidiaries and
affiliates, details of



--------------------------------------------------------------------------------

all Performance Shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Employee’s favor,
for the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). The Employee understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Employee’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Employee’s country. The
Employee understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting the
Employee’s local human resources representative. The Employee authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom the Employee may elect to deposit any Shares received upon
vesting of the Award. The Employee understands that Personal Data will be held
only as long as is necessary to implement, administer and manage the Employee’s
participation in the Plan. The Employee understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing the Employee’s local human resources representative. The Employee
understands that refusal or withdrawal of consent may affect the Employee’s
ability to realize benefits from the Award. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that he or she may contact his or her local human resources
representative.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Human Resources
Department, at Echelon Corporation, 550 Meridian Avenue, San Jose, CA 95126, or
at such other address as the Company may hereafter designate in writing.

14. Changes in Performance Shares. In the event that as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Performance Shares will be increased,
reduced or otherwise affected, and by virtue of any such event the Employee will
in his or her capacity as owner of unvested Performance Shares which have been
awarded to him or her (the “Prior Performance Shares”) be entitled to new or
additional or different shares of stock, cash or other securities or property
(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities or property will thereupon be considered
to be unvested Performance Shares and will be subject to all of the conditions
and restrictions that were applicable to the Prior Performance Shares pursuant
to this Agreement and the Plan. If the Employee receives rights or warrants with
respect to any Prior Performance Shares, such rights or warrants may be held or
exercised by the Employee, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested
Performance Shares and will be subject to all of the conditions and restrictions
which were applicable to the Prior Performance Shares pursuant to the Plan and
this Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants;
provided, however, that the payment of such accelerated new or additional awards
shall be made in accordance with the timing of payment rules under
paragraph 4(b). If the vesting of all or a portion of such new or additional
award accelerates pursuant to (i)Section 11(c)(i) of the Plan in the event of a
“Merger” (as defined in the Plan) that is not a “change in control” within the
meaning of Section 409A or (ii) any other plan or agreement that provides for
acceleration in the event of a change in control that is not a “change in
control” within the meaning of Section 409A, the timing of payment rules that
apply to discretionary accelerations under paragraph 4 also shall apply. If the
vesting of all or a portion of the of such new or additional award accelerates
pursuant to (i) Section 11(c)(i) of the Plan in the event of a “Merger” (as
defined in the Plan) that is a “change in control” within the meaning of
Section 409A or (ii) any other plan or agreement that provides for acceleration
in the event of a change in control that is a “change in control” within the
meaning of Section 409A, the timing of payment rules that apply under paragraph
5(b) also shall apply.



--------------------------------------------------------------------------------

15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Performance Shares and the rights and
privileges conferred hereby may not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and may not be subject to sale under execution, attachment or similar process,
until you have been issued the Shares. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

16. Restrictions on Sale of Securities. Subject to the provisions of paragraph
17 below, the Shares issued as payment for vested Performance Shares awarded
under this Agreement will be registered under the U.S. federal securities laws
and will be freely tradable upon receipt. However, your subsequent sale of the
Shares will be subject to any market blackout-period that may be imposed by the
Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws.

17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto, to the extent permissible under local law.

18. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state, federal, or local law or under the
rulings or regulations of the U.S. Securities and Exchange Commission or any
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Administrator may establish
from time to time for reasons of administrative convenience.

19. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

22. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as provided herein, modifications to this Agreement can be made only in
an express written contract executed by a duly authorized officer of the
Company.

24. Amendment, Suspension or Termination of the Plan. The Employee understands
that the Plan is discretionary in nature and may be amended, altered, suspended
or terminated by the Company at any time.

25. Notice of Governing Law. This grant of Performance Shares and the provisions
of this Agreement, including Appendices, if any, for the Employee’s country,
shall be governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Performance Shares granted under and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request the Employee’s consent to participate in the Plan
by electronic means. The Employee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

27. Language. If the Employee has received this Agreement, including Appendix A
and Appendix B (if any), or any other document related to the Plan translated
into a language other than English, and if the translated version is different
than the English version, the English version will control.

28. No Compensation Deferrals. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement, including Appendix A and
Appendix B (if any) to ensure that all Performance Share Awards are made in a
manner that qualifies for exemption from or complies with Section 409A of the
Code, provided, however, that the Company makes no representation that this
Award is not subject to Section 409A of the Code nor makes any undertaking to
preclude Section 409A of the Code from applying to this Award.